Order issued March 20, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00155-CV
                            ———————————
                       IN RE LAMONICA FOX, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                                     ORDER

      Relator Lamonica Fox has filed an petition for writ of habeas corpus and an

emergency motion for bail.1 See TEX. GOV’T CODE § 22.221(d).

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants relator’s

emergency motion for bail in part. The Harris County Sheriff is hereby ordered to

1
      The underlying case is In the Interest of H.S.F. and T.E.F., Children, cause
      number 2013-55225, pending in the 247th District Court of Harris County, Texas,
      the Honorable Janice Berg presiding.
discharge relator from custody on relator’s execution and filing with the Harris

County Sheriff a good and sufficient bond, conditioned as required by law in the

amount of $1000.00. See TEX. R. APP. P. 52.8(b)(3).

      It is further ordered that real party in interest shall have until April 3, 2019 to

file a response, if any, and any relevant portions of the record. See TEX. R. APP. P.

52.4, 52.8(b)(1).



Judge’s signature: ___/s/ Justice Peter Kelly________________________
                    Acting individually  Acting for the Court

Date: __March 20, 2019___




                                           2